t c memo united_states tax_court richard a frey petitioner v commissioner of internal revenue respondent docket no filed date w waverly townes for petitioner andrew m winkler for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioner's federal_income_tax and penalties for fraud as follows year deficiency dollar_figure big_number big_number big_number sec_6663 dollar_figure big_number big_number big_number the deficiency in income_tax and penalty for have been reduced to dollar_figure and dollar_figure respectively to reflect respondent's concession that the unreported income amount determined for petitioner's tax_year is dollar_figure rather than the dollar_figure determined in the notice_of_deficiency the issues for our consideration are whether petitioner is estopped by reason of a prior conviction for criminal_tax_evasion from denying that the dollar_figure he received was taxable_income during the years in issue whether petitioner is estopped from denying that the deficiencies asserted against him for the years at issue were due to fraud with the intent to evade tax and whether the assessment and collection of the deficiencies in income_tax and penalties for petitioner's taxable years and are barred by expiration of the statutory period of limitations this case was submitted fully stipulated pursuant to rule at the time the petition in this case was filed petitioner mr richard frey resided in milan michigan the stipulation of facts and the attached exhibits are incorporated by this reference all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated petitioner herein was the defendant in the criminal case of united_states v frey docket no 95cr00035-j which was tried in the u s district_court for the western district of kentucky petitioner was indicted on date with respect to the criminal matter the indictment charged that petitioner who was employed as the director of corrections for the jefferson county department of corrections received bribes in exchange for assisting a corporation in obtaining certain contracts in addition the indictment charged that petitioner knowingly and willfully attempted to evade federal_income_tax for and by filing false and fraudulent joint returns in violation of sec_7201 petitioner was charged with underreporting income on behalf of himself and his spouse in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively it was petitioner's position that these amounts were received by him during the years in issue as nontaxable loans petitioner was found guilty of conspiracy to commit extortion mail fraud money laundering and tax_evasion respondent asserts that petitioner's conviction of tax_evasion under sec_7201 collaterally estops him from rebutting the determination that he is liable for civil_fraud penalties under sec_6663 for the same years respondent further maintains that the deficiencies in income_tax and the penalties due from petitioner may be assessed at any time under sec_6501 petitioner asserts that the doctrine_of collateral_estoppel does not apply because the issues in the criminal case are not the same as those in the instant case and the complexity and number of counts in the indictment are special circumstances that warrant an exception to the normal rules of issue preclusion petitioner also maintains that the 3-year limitation period under sec_6501 bars the assessment and collection of the deficiencies and penalties for and the supreme court in 440_us_147 refined the parameters of applying collateral_estoppel by articulating a three-prong test whether the issues presented in the subsequent litigation are in substance the same as those in the first case whether controlling facts or legal principles have changed significantly since the first judgment and whether special circumstances warrant an exception to the normal rules of preclusion see 91_tc_273 petitioner argues that the complexity and number of counts in the indictment are special circumstances that warrant an exception to the rules of issue preclusion with respect to the special circumstances exception the supreme court stated redetermination of issues is warranted if there is reason to doubt the quality extensiveness or fairness of procedures followed in prior litigation montana v united_states supra pincite n petitioner has offered no evidence that either the complexity or the quantity of the counts in the prior criminal indictment affected adversely the quality extensiveness or fairness of the prior criminal procedure we find that no special circumstances exist warranting any exception and petitioner has not directed our attention to any change in controlling facts or legal principles since the first judgment thus the only question we must resolve is whether the issues involved in the instant case are sufficiently similar to those resolved in the criminal proceeding so as to warrant the application of collateral_estoppel it is well established that a conviction for federal_income_tax evasion either upon a plea of guilty or upon a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding through application of the doctrine_of collateral_estoppel 96_tc_858 affd 959_f2d_16 2d cir 708_f2d_243 6th cir affg tcmemo_1981_1 the elements of criminal_tax_evasion and civil tax_fraud are identical gray v commissioner supra 470_f2d_87 1st cir affg 56_tc_982 petitioner was found guilty of tax_evasion for the taxable years and in particular petitioner was charged with criminally underreporting income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively petitioner admits to receiving the amounts in issue however he argues that the amounts received were nontaxable loans the factual question of whether this money constituted income was necessarily decided in reaching the judgment in the criminal case petitioner was found guilty of tax_evasion for failure to report the amounts here in controversy accordingly petitioner is estopped from arguing that no part of the amounts received was taxable_income and from denying that he filed false and fraudulent federal_income_tax returns with the intent to evade income_tax for and furthermore because petitioner's fraudulent intent for purposes of the penalties under sec_6663 has been established for and it follows that the assessment and collection of the deficiency in income_tax and the penalties are not barred by the expiration of the statutory limitation period sec_6501 see taylor v commissioner tcmemo_1997_82 to reflect the foregoing decision will be entered under rule
